The offense is aggravated assault; the punishment, a fine of $100.00.
The term of court at which appellant was convicted adjourned *Page 444 
February 3, 1940. On the 19th of January, 1940, appellant executed an appeal bond which was approved by the sheriff on the same day and by the county judge on the 23rd of January, 1940. Stated in another way, appellant was released under an appeal bond during the term of court at which he was convicted. He should have entered into a proper recognizance. Under the circumstances, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.